                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DELOREAN L. BRYSON,

                                Plaintiff,

       v.                                                Case No. 19-cv-1192-pp

OFFICER FRUEHBRODT, OFFICER KORPITA,
OFFICER LAUDEMANN, OFFICER ERNIE,
OFFICER ADKINS, SGT. S., SGT. WALTON,
SGT. FRIEDAL, JOHN DOES 1-2,
DYLAN RADTKE, JOHN KIND,
CAPT. VAN LANEN, A. DEGROOT,
SGT. WYROKER, S. SCHUELER,
O’DONNELL, HOMP, and
JOHN AND JANE DOES #1-15,

                                 Defendants.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING COMPLAINT



       Plaintiff Delorean L. Bryson, an inmate at Green Bay Correctional

Institution who is representing himself, filed a complaint alleging that the

defendants violated his civil rights under 42 U.S.C. §1983 when they allowed

him to be surrounded in his cell by sewage for several days. Dkt. No. 1. This

order resolves the plaintiff’s motion to proceed without prepayment of the filing

fee and screens the complaint.

I.     Motion to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act applies to this case because the



                                             2


            Case 2:19-cv-01192-PP Filed 08/03/20 Page 1 of 14 Document 11
plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case without

prepaying the filing fee if he meets certain conditions. One of those conditions

is that the plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b).

Once the plaintiff pays the initial partial filing fee, the court may allow the

plaintiff to pay the balance of the $350 filing fee over time, through deductions

from his prisoner account. Id.

      On August 19, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $3.58 by September 9, 2019. Dkt. No. 5. After the court

granted the plaintiff an extension of time to pay that fee, dkt. no. 8, the court

received it on September 11, 2019. The court will grant the plaintiff’s motion

for leave to proceed without prepayment of the filing fee and will allow him to

pay the remainder of the filing fee over time in the manner explained at the

end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from



                                          3


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 2 of 14 Document 11
such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720



                                          4


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 3 of 14 Document 11
(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.    Allegations in the Complaint

      On page 2 of the complaint, the plaintiff states that Officers Fruehbrodt,

Korpita, Laudemann, Ernie, Adkins, a Sgt. S. (whose name the court cannot

read), Sgt. Walton, Sgt. Friedal and two John Does were made aware of

inhumane living conditions while the plaintiff was housed in the Restricted

Housing Unit at Green Bay. Dkt. No. 1 at 2. He asserts that “[e]ach every last

one of them” ignored the fact that his cell had flooded from his shower on

February 25, 2019. Id. He says that because the cell flooded, for five days there

was sewage throughout, keeping him from praying. Id.

      The third page of the complaint, with the heading “2A,” lists six named

Green Bay staff members and fifteen John and Jane Does. Id. at 3. The plaintiff

says John Kind was the security director at Green Bay and was responsible for

the “daily operations” and assisting the warden. Id. He says that Van Lanen

was the supervising captain of the Restricted Housing Unit, that A. Degroot

was an institution complaint examiner, that Wyrocker was the sergeant of the

RHU, that S. Schueler was the “acting warden” of the prison and was legally

responsible for daily operations (as well as for training and supervising staff

and creating and enforcing policies for protecting RHU prisoners), that

O’Donnell was “the office of the Secretary . . . at the [Department of

Corrections] . . . for all prison complaints,” that Homp (or Hemp—it is hard to

tell) was a corrections complaint examiner and that the fifteen John/Jane Does



                                        5


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 4 of 14 Document 11
were staff members on the first, second and third shifts from February 24,

2018 through March 14, 20181. Id.

       At the bottom of page 2, and resuming on page 4, the plaintiff says that

Officer Fruehbrodt refused to give him his meals for two days during

Fruehbrodt’s work shifts because the plaintiff was “placed lower trap (meaning

food had to be placed on the floor), back of the cell kneeling.” Id. at 2, 4. The

plaintiff says that he couldn’t do this because of the sewage all over the cell

and particularly in that area. Id. at 4. The plaintiff says this deprived him of his

daily nutritional value. Id.

       The plaintiff asserts that he also was deprived of blankets and sheets,

because he had to use the bedding to try to soak up the sewage. Id. He says

that he “track[e]d up sewage going back and forth to use the toilet causing the

sewage to be all over [his] pillow and bed etc.” Id. The plaintiff explains that he

continued to bang and yell for help, and on “Thursday they” turned on his

shower again, causing more sewage and the smell of urine even more. Id. The

plaintiff says that he pressed the emergency button to tell CO Johnson to turn

off the shower, but that she ignored him. Id. He says that CO II Walton, the

property officer, couldn’t deliver his personal belongings because of the sewage

all over the cell. Id.




1The plaintiff states that these officers were on duty between February 24 and
March 14, 2018, but because the dates the plaintiff asserts in his statement of
facts were in 2019, the court assumes this was a typo, and that the plaintiff
meant 2019.

                                         6


         Case 2:19-cv-01192-PP Filed 08/03/20 Page 5 of 14 Document 11
      The plaintiff alleges that on Friday, February 29, 2019, after his Health

Services Unit appointment, Sgt. Friedel moved him to another cell on the same

wing (cell 427). Id. He says that while he was in that cell, he wasn’t provided

with basic necessities for more than twenty-four hours (blankets, pillows,

toiletries) and that it was extremely cold in the cell. Id.

      The plaintiff is suing all defendants in their individual and official

capacities. Id. at 5. He requests $30,000 in compensatory damages and

$50,000 in punitive damages against each defendant. Id.

      C.     Analysis

      The plaintiff claims that all the defendants violated his Eighth

Amendment rights when they failed to address the sewage in his cell. “Jail

officials violate the Eighth Amendment if they are deliberately indifferent to

adverse conditions that deny ‘the minimal civilized measure of life’s

necessities.’” Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013) (quoting

Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Inadequate sanitation and

exposure to sewage can create adverse conditions that deprive a plaintiff of the

minimal civilized measure of life’s necessities. Id.; see also Hoffman v. Hertz,

No. 3:15-cv-00289-MJR, 2015 WL 2407274 at *2 (S.D. Ill. May 19, 2015)

(allowing a conditions of confinement claim to proceed where the plaintiff

alleged exposure to sewage). While certain conditions, considered on their own,

may not constitute unconstitutional conditions of confinement, they “may

violate the Constitution in combination when they have ‘a mutually enforcing



                                          7


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 6 of 14 Document 11
effect that produces the deprivation of a single, identifiable human need.’”

Budd, 711 F.3d at 842 (quoting Wilson v. Seiter, 501 U.S. 294, 304 (1991)).

The plaintiff has alleged that for five days he was in a cell flooded with sewage,

which caused him to be unable to pray or use his bedding, and that for at least

two days, he was denied his meals. The plaintiff has stated facts showing that

the conditions of his confinement were sufficiently serious.

      Next the court must consider whether the plaintiff has stated sufficient

facts to indicate that the defendants he has named were deliberately indifferent

to the deprivations the plaintiff suffered. He must state facts to show that the

defendants acted, or failed to act, despite knowing of a substantial risk of

serious harm from the alleged unconstitutional conditions. See Farmer v.

Brennan, 511 U.S. 825, 842 (1994); Giles v. Godinez, 914 F.3d 1040, 1051 (7th

Cir. 2019).

      The plaintiff alleges that Officers Fruehbrodt, Korpita, Laudemann,

Ernie, Adkins, Sgt. S., Sgt. Walton, Sgt. Friedal and two John Does knew about

the sewage in the cell and the issues it caused but did nothing about it. While

this allegation is general—he does not say how some of these officers knew of

the situation—the Seventh Circuit has held that a defendant who “alleged that

the defendants knew that he was living in a cell covered in feces for a month

and did nothing” had alleged enough, at the pleading stage, to state a clam for

deliberate indifference to unconstitutional conditions of confinement. Cobain v.

McLaughlin, 717 F. App’x. 605, 611 (7th Cir. 2017). Like the Cobain court, this



                                         8


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 7 of 14 Document 11
court finds that the plaintiff has stated enough to allow him to proceed on a

deliberate-indifference-to-conditions-of-confinement claim against Officers

Fruehbrodt, Korpita, Laudemann, Ernie, Adkins, Sgt. S., Sgt. Walton, Sgt.

Friedal and John Does 1 and 2.

      The plaintiff also has made specific allegations against some of these

defendants. He says that Fruehbrodt refused to give him his meals on two

days, because the plaintiff could not kneel down to get to the lower trap

because of the sewage. The Seventh Circuit has held that “an allegation of

three days without food (more specifically, one full day without food,

sandwiched between days without dinner or break-fast) stated a claim for a

violation of the Eighth Amendment.” Hardeman v. Curran, 933 F.3d 816, 821

(7th Cir. 2019) (citing Woods v. Thieret, 903 F.2d 1080, 1082 (7th Cir. 1990)).

The plaintiff may proceed against Fruehbrodt on both an Eighth Amendment

claim that Fruehbrodt ignored the issue with the sewage in his cell and that

Fruehbrodt denied him food.

      The plaintiff claims that Walton couldn’t deliver his personal items

because of all the sewage in the cell. Liberally construing this allegation, the

court thinks the plaintiff is saying that Walton did not get him bedding and

hygiene items. The plaintiff may proceed on Eighth Amendment claim against

Walton, as well as on his claim that Walton ignored the sewage in the cell.

      The plaintiff says that at the end of the five-day period in the flooded cell,

Friedel moved him to a different cell. He says that while in the new cell, he was



                                         9


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 8 of 14 Document 11
denied blankets, pillows and toiletries and that the cell was cold. The plaintiff

does not specifically state that Friedel denied him these items, or subjected him

to the cold. But at the pleading stage, the court will assume that that is what

he meant and will allow him to proceed on those claims against Friedel.

      The plaintiff did not include CO Johnson in the list of defendants he has

sued. But he alleges that he pushed the emergency button to tell Johnson to

turn off the shower, and that she ignored him. The court will allow the plaintiff

to proceed on an Eighth Amendment conditions-of-confinement claim against

Johnson and will add Johnson as a defendant.

      The court will not allow the plaintiff to proceed on claims against Dylan

Radtke, John Kind, Capt. Van Lanen, A. DeGroot, Wyroker, S. Schueler,

O’Donnell and Homp in their individual capacities. The complaint makes no

allegations against Radtke, Van Lanen, DeGroot, Wryoker, O’Donnell or Homp.

The plaintiff identifies DeGroot, O’Donnell and Homp as people who played

roles in the inmate complaint process, but he does not allege that he filed any

grievances, or what roles DeGroot, O’Donnell or Homp may have played if he

had filed such a grievance. The plaintiff has not pled against these individuals

any “factual content that allows a court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

      Regarding Kind and Schueler, the plaintiff alleges that they supervised

the daily operations at Green Bay. Dkt. No. 1 at 3. Specifically, he says that



                                        10


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 9 of 14 Document 11
Schueler was responsible for training, supervising staff and creating and

enforcing policies and procedures. Id. Supervisors are liable for constitutional

violations only when the violation happens at the supervisor’s direction or with

the supervisor’s knowledge and consent. Hildebrant v. Ill. Dep’t of Nat. Res.,

347 F.3d 1014, 1039 (7th Cir. 2003). In other words, the supervisor “must

know about the conduct and facilitate it, approve it, condone it, or turn a blind

eye.” Id. The plaintiff alleges only that Kind and Schueler were supervisors; he

has not alleged that they knew about the sewage in the plaintiff’s cell or that

the sewage was preventing him from praying, having safe food to eat and

having a blanket or that the staff members were ignoring the plaintiff’s pleas

for help.

      The plaintiff has sued fifteen Jane/John Doe defendants, whom he

describes as staff members on either first, second or third shift duty from

February 24 through March 14, 2019. The plaintiff does not say what these

Doe defendants did or did not do. The court notes that the plaintiff says that

his cell flooded on February 25; he makes no allegations that anyone violated

his constitutional rights on February 24. He says that Friedel moved him out of

the flooded cell on February 29, and that he suffered further deprivation for

another twenty-four hours—until March 1. He has not alleged that anyone

violated his constitutional rights between March 2 and March 14, 2019. The

court will not allow the plaintiff to proceed against these fifteen Doe

defendants. If, once he receives information from the named defendants (which



                                        11


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 10 of 14 Document 11
he can request once the court allows the parties to start the discovery process),

he may ask to amend his complaint to add defendants if he learns the names of

other individuals who he believes violated his rights.

      Finally, the plaintiff says that he is suing the defendants in their official

capacities. Claims against employees in their official capacities are treated as

claims against the governmental entity itself. Grieveson v. Anderson, 538 F.3d

763, 771 (7th Cir. 2008). To state a claim that governmental entities are liable

for the acts of their employees, a plaintiff must allege that the “acts were

carried out pursuant to an official custom or policy.” Id. The plaintiff has not

alleged that Dylan Radtke, Capt. Van Lanen, A. DeGroot, Wyroker, O’Donnell

or Homp took any actions to violate his rights. Regarding the remaining

defendants, the plaintiff has not alleged that their actions occurred because of

an official custom or policy in the prison. The court will not allow the plaintiff

to proceed on any official capacity claims.

      To summarize: the plaintiff may proceed on Eighth Amendment

conditions-of-confinement claims against Officers Fruehbrodt, Korpita,

Laudemann, Ernie, Adkins, Sgt. S., Sgt. Walton, Sgt. Friedal, John Does 1 and

2 and C.O. Johnson. The plaintiff has not stated a claim upon which relief can

be granted against Dylan Radtke, John Kind, Capt. Van Lanen, A. DeGroot,

Wyroker, S. Schueler, O’Donnell, Homp or John/Jane Does 1-15 and the court

will dismiss them as defendants.




                                         12


       Case 2:19-cv-01192-PP Filed 08/03/20 Page 11 of 14 Document 11
III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES Dylan Radtke, John Kind, Capt. Van Lanen, A.

DeGroot, Wyroker, S. Schueler, O’Donnell, Homp and John/Jane Does 1-15 as

defendants.

       The court ORDERS the Clerk of Court to amend the caption to add

Officer Fruehbrodt, Officer Korpita, Officer Laudemann, Officer Ernie, Officer

Adkins, Sgt. S., Sgt. Walton, Sgt. Friedal, John Does 1 and 2 and C.O. Johnson

as defendants.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants Fruehbrodt, Korpita, Laudemann, Ernie, Adkins, Sgt. S., Sgt.

Walton, Sgt. Friedal, John Does 1 and 2 and C.O. Johnson. Under the informal

service agreement, the court ORDERS those defendants to file a responsive

pleading to the complaint within 60 days.

       The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions. After the court enters the scheduling order, the plaintiff

may make discovery requests (written questions or requests for documents) on

the named defendants to identify the real names of John Doe defendants. Once



                                        13


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 12 of 14 Document 11
he knows the real names of Doe defendants, he should file a motion asking the

court to substitute the real names for the Doe placeholders. Again, the plaintiff

should not serve any discovery requests upon the named defendants until after

the court enters a scheduling order.

      The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $346.42 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court will enter a separate order REFERRING this case and the

plaintiff’s other case, Case No. 19-cv-893, to Magistrate Judge Stephen Dries

for pretrial proceedings.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs



                                          14


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 13 of 14 Document 11
who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders

or other information not being timely delivered, which could affect the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin this 3rd day of August, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         15


        Case 2:19-cv-01192-PP Filed 08/03/20 Page 14 of 14 Document 11
